                                                                                              7/29/2019
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                             )
                                                 )
         Plaintiff,                              )
                                                 )
  v.                                             )      Civil Action No. 6:18-cv-00061
                                                 )
  UNITED STATES OF AMERICA, et al.,              )      By: Elizabeth K. Dillon
                                                 )          United States District Judge
         Defendants.                             )

                                             ORDER

        All nondispositive pretrial motions and issues are hereby referred to United States

 Magistrate Judge Joel C. Hoppe pursuant to 28 U.S.C. § 636(b)(1)(A).

        The Clerk shall docket this order and send a copy to the pro se plaintiff.

        It is so ORDERED.

        Entered: July 29, 2019.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




Case 6:18-cv-00061-EKD-JCH Document 25 Filed 07/29/19 Page 1 of 1 Pageid#: 549
